DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 11, 13, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by So et al (US 20030119692 A1).
So teaches a cleaning solution for removing copper complex residues after polishing.  The compositions contain a unidentate or bidentate amine compound or a quaternary ammonium hydroxide.  The cleaning solution has a basic pH (see abstract; meeting the cleaning composition limitation of instant claim 1 and those dependent).
In paragraph 20, So lists various substrates including those have germanium layers as well as those having multiple layers (see paragraph 20; as per instant claim 11).
In paragraph 23, So teaches the addition of at least one complexing agents including carboxylic acids (as per instant claim 9) and tridentate amines.  In paragraph 28, So lists the tridentate amines and includes a tetraamine being triethylenetetramine (as per instant claims 4, 8, 13, and 18).
In paragraph 33, So teaches the pH of the compositions are basic (i.e. having a pH above 7; as per instant claims 9 and 10).  The pH can be adjusted using various pH adjusting agents including carboxylic acids such as acetic acid (see paragraph 34; as per instant claims 1, 9 and 10).
In paragraph 34, So teaches the inclusion of a surfactant to improve wetting (i.e. a wetting agent; as per instant claim 1).
In paragraph 39, So teaches a dilution step which includes water (solvent as per instant claims 1 and 2).
 Claim(s) 1, 2, 3, 5, 6, 7, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikemoto, Kazuto (US 20040048761 A1).
Ikemoto teaches cleaning compositions for removing photoresist residues from wiring circuits (meeting the cleaning composition limitation as per instant claim 1).
Ikemoto teaches the use of alkaline agents to improve cleaning in paragraph 15.  And in paragraph 18 teaches specific polyamines including triethylenetetramine as suitable for their invention (as per instant claims 1 and 6).
In paragraph 28, Ikemoto teaches the inclusion of water (a solvent as per instant claims 1 and 2).
In paragraph 29, Ikemoto teaches the inclusion of varboxylic acid compounds including citric acid (carboxylic acid as per instant claims 1, 9 and 10).
In paragraphs 31-33, Ikemoto teaches various polyamine polymers including the use of polyvinyl amine with molecular weights meeting the applicant’s claimed range ( as per instant claims 1, 3, 5, 6, 7, 8).

Allowable Subject Matter
Claims 12, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or provide sufficient motivation for the applicant’s features directed to the brushing step of claim 12 and the specific formation of fins using the polyamine described in instant claim 16 and those claims depending on claim 16.

Conclusion
The remainder of prior art cited is meant to demonstrate the state of the art in cleaning using polyamines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/               Primary Examiner, Art Unit 1767